Detailed Action
The present application, filed on 01/04/2022 is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action in response to the application filing date on 01/04/2022. 
Claims 1-20 are pending and have been considered below.

Priority
The application claims benefit to provisional application 63/134,073, filed on 01/05/2021. The priority is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “first suspension system”, “merging point”, “independent climate control system”, “chassis”, “engine”, and “heating, ventilation, and air conditioning system” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the outer surface of the cab". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck (EP 2,738,070).
Regarding claim 1, Beck discloses {Figures 1-17} a medium duty vehicle {100}, comprising: a storage compartment {5, “semitrailer” [0037]} with a first suspension system {4 + 5; “independent suspensions” [0026]}; a cab {1} arranged forward of the storage compartment and separated from the storage compartment by a physical barrier {rear wall of cab 1}, the cab {1} having a rearward extension {2} overlapping with the storage compartment {at 4 + 5.3}, wherein the cab {1} has a second suspension system {3; “independent suspensions” [0026]} separate from the first suspension system {4 + 5}.
Regarding claim 2, Beck discloses {Figures 1-17} the first suspension system {4 + 5} is stiffer than the second suspension system {“it is thus possible for the rear bearing device itself to allow no or only very small pivoting/vibration movements of the supporting structure” [0021]}.
Regarding claim 3, Beck discloses {Figures 1-17} the rearward extension {2} extends further along a length of the medium duty vehicle {100}, in a direction from a merging point {4 + 5} of the cab {1} with the storage compartment {“semitrailer” [0037]} to a rear end {HS} of the medium duty vehicle {100}, at sides of the medium duty vehicle than at a roof of the medium duty vehicle {Figures 10-11}.
Regarding claim 5, Beck discloses {Figures 1-17} an inner surface {4} of the rearward extension {2} is in face-sharing contact with an outer surface of the storage compartment {“semitrailer” [0037]}.
Regarding claim 7, Beck discloses {Figures 1-17} the outer surface {2} of the cab {1} protrudes outwards, away from an interior of the cab {1}, more than the outer surface {Figures 6-8} of the storage compartment {“semitrailer” [0026]} and wherein the outer surface {2} of the cab {1} is offset from the outer surface of the storage compartment at a merging point {4} of the cab {1} with the storage compartment {“semitrailer” [0026]}.
Regarding claim 8, Beck discloses {Figures 1-17} the cab {1} is configured to pivot at a hinge {Figures 4-5, “hinge” [0031]} arranged at a lower region of a front end {FS} of the cab {1}.
Regarding claim 9, Beck discloses {Figures 1-17} the physical barrier {rear wall of cab 1} is configured to insulate an interior of the cab {1} from an interior of the storage compartment {“semitrailer” [0026]}.
Regarding claim 10, Beck discloses {Figures 1-17} the cab {1} has an independent climate control system from the storage compartment {obvious from “the structure-borne noise to the driver's cab can be particularly greatly reduced”, and the “independent suspensions” [0026] that the cab would have an independent heating and cooling system, since its structure is isolated from vibrations and noise of the storage compartment}.
Regarding claim 11, Beck discloses {Figures 1-17} a vehicle {100}, comprising: a chassis {“chassis” [0009]}; a storage compartment {5, “semitrailer” [0037]} coupled to the chassis by a first suspension system {4 + 5; “independent suspensions” [0026]}; a cab {1} coupled to the chassis by a second suspension system {3; “independent suspensions” [0026]} and coupled to the storage compartment {5} by a portion {2} of the cab {1} configured to surround the storage compartment {5, “semitrailer” [0037]}; and a pivotable hinge {Figures 4-5} arranged at a forward region {FS} of the cab {1}, the pivotable hinge {“hinge” [0031]} configured to enable pivoting of the cab {1} to access an engine {“parts of the supporting structure may remain in its normal position” [0031], (i.e. the engine)} of the vehicle {100}.
Regarding claim 12, Beck discloses {Figures 1-17} the cab {1} is positioned forward of the storage compartment {“semitrailer” [0037]} and wherein the storage compartment is recessed into the portion {2} of the cab {1} surrounding the storage compartment.
Regarding claim 13, Beck discloses {Figures 1-17} the second suspension system {3; “independent suspensions” [0026]} is configured to absorb more vibrations than the first suspension system {obvious from “the rear bearing means may conveniently be designed to be highly cushioning due to its softness” [0009]}.
Regarding claim 14, Beck discloses {Figures 1-17} the pivotable hinge {“hinge” [0031]} allows a rear end {HS} of the cab {1} to be lifted when the cab is pivoted {Figures 4-12}.
Regarding claim 15, Beck discloses {Figures 1-17} the cab {1} has an insulating barrier {rear wall of cab 1} separating an interior of the cab {1} from an interior of the storage compartment {“semitrailer” [0026]}.
Regarding claim 16, Beck discloses {Figures 1-17} the cab {1} has a separate heating, ventilation, and air conditioning system {obvious from “the structure-borne noise to the driver's cab can be particularly greatly reduced”, and the “independent suspensions” [0026] that the cab would have an independent heating and cooling system, since its structure is isolated from vibrations and noise of the storage compartment} from the storage compartment {“semitrailer” [0026]}.
Regarding claim 17, Beck discloses {Figures 1-17} the vehicle {100} is a medium duty vehicle {100}.
Regarding claim 18, Beck discloses {Figures 1-17} a medium duty vehicle {100}, comprising: a cab {1}, coupled to a storage compartment {5, “semitrailer” [0037]} by a region {2} of the cab {1} configured to overlap with the storage compartment {5, “semitrailer” [0037]}, and having a suspension system {3, “independent suspensions” [0026]} separate from the storage compartment, wherein the cab {1} is heated and cooled independent of the storage compartment {obvious from “the structure-borne noise to the driver's cab can be particularly greatly reduced”, and the “independent suspensions” [0026] that the cab would have an independent heating and cooling system, since its structure is isolated from vibrations and noise of the storage compartment}.
Regarding claim 19, Beck discloses {Figures 1-17} heating and cooling of the cab {1} is insulated from the storage compartment {“semitrailer” [0026]} by a rear wall of the cab {1}.
Regarding claim 20, Beck discloses {Figures 1-17} the region {2} of the cab {1} configured to overlap with the storage compartment {“semitrailer” [0026]} extends from the rear wall along a portion of a length of the medium duty vehicle {100} toward a rear end {HS} of the medium duty vehicle {100}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beck in view of Dammann (WO 2005/061313).
Regarding claim 4, Beck discloses all the aspects of claim 1. Beck further discloses the rearward extension {2} extends equally towards a rear end {HS} of the medium duty vehicle {100} at sides of the medium duty vehicle {100}. 
However, Beck does not disclose the rearward extension extends equally towards a rear end of the medium duty vehicle at sides and a roof of the medium duty vehicle.
Dammann teaches {Figures 1-4} rearward extension {5 (31-35)} extends equally towards a rear end of the medium duty vehicle at sides and a roof {22-24, 36} of the medium duty vehicle.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the rearward extensions to extend from the sides and the roof of the cab instead of just the sides, “so that the driver's cab is locally stiffened and locally weakened in the sense of a deformation zone in a targeted manner” {Pages 1-2, lines 37-38}.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Beck in view of Hans-Jurgen (FR 2,667,839), as cited by applicant.
Regarding claim 6, Beck discloses all the aspects of claim 5. However, Beck does not explicitly disclose an outer surface of the cab is flush with the outer surface of the storage compartment along sides and a roof of the medium duty vehicle at a merging point of the cab with the storage compartment.
Hans-Jurgen teaches {Figures 1, 11} an outer surface {8} of the cab {7} is flush {Figure 1} with the outer surface of the storage compartment {13} along sides and a roof of the medium duty vehicle at a merging point {8} of the cab {7} with the storage compartment {13}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the outer surface of the cab to be flush with the storage compartment along a roof and sides of the vehicle in order to “to provide a delivery vehicle having optimum and variable loading characteristics, offering very high traffic comfort” {Pages 1-2, lines 35-36}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Helm (US 2018/0201331) teaches a cab support arrangement for a utility vehicle. Peddycord (US 2002/0144849) a rear cab latch mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        

/KAREN BECK/Primary Examiner, Art Unit 3614